DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed December 9, 2021 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 2, and 11 are amended.
Claims 10 and 19 are cancelled.
Claims 1-9 and 11-18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed December 9, 2021 and its contents have been considered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 11-18 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Dukach et al. (U.S. Pub. No. 2004/0036622 A1) (hereinafter “Dukach”) in view of Ramanujam (U.S. Pub. No. 2015/0348112 A1).

Claims 1, 2, and 11: Dukach, as shown, discloses the following limitations:
a […] road vehicle containing a computing processor comprising executable software, wherein the processor is communicatively coupled with a data storage device (see at least ¶ [0138]: each of the mobile units 104 includes a controller 140; a first and second separately controllable display 142 and 144, respectively; a global positioning system (“GPS”) 146, a speed sensor 148 capable of determining the speed of the mobile unit; a destination input device 150, such as a keyboard, enabling a user of the mobile unit to input information defining a desired destination for the mobile unit; and a wireless system 152 which includes a transmitter 154 and a receiver 156 communicating with the central system 102; see also at least ¶ [0141]: mobile unit’s controller 140 contains memory 158 that includes programming 160 which controls its operation; see also at least ¶¶ [0186], [0199], [0370], [0403], and [0406]); 
a first plurality of sensors for capturing data from and monitoring the surrounding environment of the […] road vehicle, wherein the first plurality of sensors is communicatively coupled with the computing processor and the data storage device (see at least ¶ [0138]; see also at least ¶ [0029]: audience characterizations, sensors, such as sound, heat, infrared, light, image, vibration, and touch sensor, are used to obtain information from the vicinity of a given display and using electronics to characterize information received from sensor. The characterizations of received information are used to determine whether or not it is likely a desired audience characterization exists in the vicinity of the given display, and the selection of when a given display is to show a message is a function of this determination; see also at least ¶¶ [0063], [0065], [0329], and [0414]-[0415]); 
a second plurality of sensors for capturing data from and monitoring the internal drive systems and an internal environment of the […] road vehicle, wherein the second plurality of sensors is communicatively coupled with the computing processor and the data storage device (see at least ¶ [0138]: a global positioning system (“GPS”) 146, a speed sensor 148; see also at least ¶ [0164]: this daemon includes a step 272 that reads the vehicle speed as generated by the speed sensor 148 shown in FIGS. 1 and 7. Step 274 tests to see if the vehicle's speed or direction has changed by more than a certain amount; see also at least ¶ [0200]: FIG. 21 illustrates a mobile unit 104E that is similar to the mobile unit 104D of FIG. 20, except that, in addition, it includes a passenger interface 400 including: a passenger display 402, a passenger speaker 404, a passenger microphone 406, and a passenger input 408; see also at least ¶ [0201]: providing the passenger with paid audio and video programming, the mobile unit's controller 140 includes programming 410 which keeps track of the passengers usage of the passenger interface and charges him accordingly; see also at least ¶ [0414]: the electronic sensors include cameras and the audience information is updated in response to machine visual recognition of images captured by such cameras. It should be understood that the machine recognition need not be totally accurate or even close to totally accurate to help the system more accurately target the display of messages. Such visual recognition can be used to estimate the number of people in images from different locations at different times. Such visual recognition can also be used to estimate the number of different types of people in images from different locations at different times. For example, visual recognition could be used to estimate the race of potential people in the audience by measuring their skin color or facial features. It could estimate their age by their size and/or facial features. It could estimate their sex by their size and their dress. It could guess other information about people by their dress. In some embodiments the vision recognition is used to estimates the behavior of people in images from different locations at different times. This could include information about their proximity and angular position relative to the display, the likelihood of their attention toward the display, and the speed of motion relative to the display; see also at least ¶¶ [0202], [0343], [0345], [0353], and [0381]); 
wherein the data captured from the first and second plurality of sensors is received by the computing processor, […] (see at least ¶¶ [0029], [0063], [0065], [0138], [0164], [0329], [0343], [0353], and [0414]-[0415] and the analyses above); 
an external video screen for displaying a plurality of advertisements, wherein the external video screen is communicatively coupled with the computing processor and the data storage device (see at least ¶ [0138]; see also at least ¶ [0139]: displays 142 and 144 can be virtually any type of display capable of showing an electronically encoded image; see also at least ¶ [0135]: content of the display messages can include not only advertisements, but also other types of messages such as weather and traffic reports (including local traffic reports, such as reports of how many feet till the scene of a traffic jam or the detour), news, public service announcements, and information and entertainment programming); 
a plurality of intelligent camera sensors for taking images and video along a particular field-of-view around, external, and internal to the […] road vehicle, wherein the plurality of intelligent camera sensors is communicatively coupled with the computing processor and the data storage device (see at least ¶ [0188]: the mobile unit shown in FIG. 20 also includes one or more cameras 380 and an image capture device 378 for communicating between the one or more cameras 380 and the controller computer 140. The cameras include electronic cameras, either digital still image cameras or video cameras. Video cameras can be used, since they can capture moving images, which are often more interesting to the eye. The mobile unit’s camera can have many uses, including recording information about the potential audience for a mobile unit's messages at various locations and at various times; recording information about traffic at various locations and various times; recording images for real-time display on the mobile unit’s display screens; and recording images of the one or more metropolitan areas in which the mobile unit travels for the purpose of creating a visual database of such one or more metropolitan areas; see also at least ¶ [0328]: the programming of the central system can use visual recognition to vary the messages shown by its mobile units' displays based on different conditions determined from images derived from the systems' cameras, including: estimations of the number people who can see the display; estimations of the speed of vehicle or nearby vehicles; estimations of the age, sex, race, social class of people around the display; estimations of current weather conditions; and estimations of current lighting conditions; see also at least ¶ [0201]: providing the passenger with paid audio and video programming, the mobile unit's controller 140 includes programming 410 which keeps track of the passengers usage of the passenger interface and charges him accordingly; see also at least ¶ [0414]. Dukach discloses that the video cameras are used to determine details of the audiences that receive advertising and that the audience includes passengers that receive paid audio and video programming while being a passenger in the video. Thus, video cameras are used in Dukach to determine details of passengers internal to the vehicle; see also at least ¶¶ [0307]-[0308]); 
wherein the data captured from the plurality of intelligent camera sensors is received by the computing processor, and the executable software comprises facial recognition software and vehicle recognition software to identify a plurality of individuals and a plurality of vehicles in the particular field-of-view around, external, and internal to the self-driving road vehicle in real-time (see at least ¶ [0414]: the electronic sensors include cameras and the audience information is updated in response to machine visual recognition of images captured by such cameras. It should be understood that the machine recognition need not be totally accurate or even close to totally accurate to help the system more accurately target the display of messages. Such visual recognition can be used to estimate the number of people in images from different locations at different times. Such visual recognition can also be used to estimate the number of different types of people in images from different locations at different times; see also at least ¶ [0315]: Step 1200 includes the use of vision recognition software or hardware to extract image information from vehicle’s camera images. As indicated by numeral 1202 this image information can include estimates of audience information, such as information about number, type, distance, relative speed, and activity of any people in an area near each display, as well as the make, model, and year and relative speed of any vehicles in such views. In FIG. 60 the some of the people 1240 which are represented symbolically in that figure have cross-hatching (numbered 1240A) and some have dots (numbered 1240B) to represent how the cameras associated with displays can have views of different types of people. Current vision recognition is good enough to recognize people in images, to recognize expressions on faces, to recognize size of people recognized, their distance from camera (particularly if multiple cameras or other range finding equipment is provided, to estimate skin color, and to perform many other tasks which are very valuable in classifying potential audiences for display; see also at least ¶ [0062]: selections of which messages to show from a display on a given vehicle can be a function of one or more vehicle types recognized in images from the vehicle’s one or more cameras. This enables, for example, the message shown on a back display of a vehicle to vary as a function of the make, model, vehicle category (e.g., truck, convertible, compact, SUV, or luxury), cost, age, or other characteristic of the vehicle directly behind it; see also at least ¶¶ [0029], [0063], [0065], [0201], [0326]-[0329], and [0415]. As noted above, Dukach discloses that the video cameras are used to determine details of the audiences that receive advertising and that the audience includes passengers that receive paid audio and video programming while being a passenger in the video. Thus, video cameras are used in Dukach to determine details of passengers internal to the vehicle); 
wherein the computing processor and the executable software calculates which advertisements from the plurality of advertisements shown on the external video screen were visible to the identified plurality of individuals and plurality of vehicles based on the real time and location of each advertisement in relation to each individual and vehicle, wherein the computing processor and the executable software generates a plurality of real time advertising impressions of the plurality of advertisements (see at least ¶ [0213]: the interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶¶ [0029], [0040], [0062]-[0063], [0065], [0188], [0204], [0211], [0216], [0250], [0301], [0309], [0315], [0326], [0329], and [0414]-[0415] and the analyses above; see also at least ¶ [0435]).

Further, Dukach, as shown, also discloses the following limitations:
a plurality of intelligent radiation sensors responsive to radiation reflected from objects along a particular field-of-view around and external to the self-driving vehicle, wherein the plurality of intelligent radiation sensors is communicatively coupled with the computing processor and the data storage device (see at least ¶ [0188]: the mobile unit shown in FIG. 20 also includes one or more cameras 380 and an image capture device 378 for communicating between the one or more cameras 380 and the controller computer 140. The cameras include electronic cameras, either digital still image cameras or video cameras. Video cameras can be used, since they can capture moving images, which are often more interesting to the eye. The mobile unit’s camera can have many uses, including recording information about the potential audience for a mobile unit's messages at various locations and at various times; recording information about traffic at various locations and various times; recording images for real-time display on the mobile unit’s display screens; and recording images of the one or more metropolitan areas in which the mobile unit travels for the purpose of creating a visual database of such one or more metropolitan areas. Examiner notes that cameras are a type of intelligent radiation sensors because they use complex digital processing techniques to turn signals from the electromagnetic spectrum (e.g., parts of the spectrum corresponding to the infrared or visual wavelengths) into digital images; see also at least ¶¶ [0307]-[0308]; see also at least ¶ [0029]: sensors, such as sound, heat, infrared, light, image, vibration, and touch sensor, are used to obtain information from the vicinity of a given display and using electronics to characterize information received from sensor); 
wherein the data captured from the plurality of intelligent radiation sensors is received by the computing processor, and the executable software comprises facial recognition software and vehicle recognition software to identify a plurality of individuals and a plurality of vehicles from the reflected radiation in the particular field-of-view around and external to the self-driving vehicle in real-time (see at least ¶ [0414]: the electronic sensors include cameras and the audience information is updated in response to machine visual recognition of images captured by such cameras. It should be understood that the machine recognition need not be totally accurate or even close to totally accurate to help the system more accurately target the display of messages. Such visual recognition can be used to estimate the number of people in images from different locations at different times. Such visual recognition can also be used to estimate the number of different types of people in images from different locations at different times; see also at least ¶ [0315]: Step 1200 includes the use of vision recognition software or hardware to extract image information from vehicle's camera images. As indicated by numeral 1202 this image information can include estimates of audience information, such as information about number, type, distance, relative speed, and activity of any people in an area near each display, as well as the make, model, and year and relative speed of any vehicles in such views. In FIG. 60 the some of the people 1240 which are represented symbolically in that figure have cross-hatching (numbered 1240A) and some have dots (numbered 1240B) to represent how the cameras associated with displays can have views of different types of people. Current vision recognition is good enough to recognize people in images, to recognize expressions on faces, to recognize size of people recognized, their distance from camera (particularly if multiple cameras or other range finding equipment is provided, to estimate skin color, and to perform many other tasks which are very valuable in classifying potential audiences for display; see also at least ¶ [0062]: selections of which messages to show from a display on a given vehicle can be a function of one or more vehicle types recognized in images from the vehicle’s one or more cameras. This enables, for example, the message shown on a back display of a vehicle to vary as a function of the make, model, vehicle category (e.g., truck, convertible, compact, SUV, or luxury), cost, age, or other characteristic of the vehicle directly behind it; see also at least ¶¶ [0029], [0063], [0065], [0326], [0329], and [0415]). 

Dukach does not explicitly disclose that its vehicle is an autonomous vehicle, that its road vehicle is a self-driving road vehicle, and that the executable software controls the driving functions of the self-driving vehicle. Nor does Dukach explicitly disclose generating instructions for a self-driving road vehicle to drive down a plurality of roads and controlling the driving functions of the self-driving road vehicle with the data captured from the first and second plurality of sensors received by the computing processor.

However, Ramanujam, as shown, teaches the following limitations:
the executable software controls the driving functions of the self-driving road vehicle (see at least ¶ [0013]: technology is described in Ramanujam for providing advertisements to an autonomous vehicle. One example of an autonomous vehicle is a self-driving car or a driverless car. The advertisements may be transmitted from a server to the autonomous vehicle for display while the autonomous vehicle is traveling to a destination. The autonomous vehicle may drive the autonomous vehicle to the destination according to the route; see also at least ¶¶ [0109]-[0111]),
generating instructions for a self-driving road vehicle to drive down a plurality of roads (see at least ¶ [0013]: the server may generate a route for the autonomous vehicle to drive from the starting location to the destination. The server may generate the route such that the route is in proximity to one or more entities that provide a product or service of interest to a passenger within the autonomous vehicle); and
controlling the driving functions of the self-driving vehicle with the data captured from the first and second plurality of sensors received by the computing processor (see at least ¶ [0013]: the autonomous vehicle may drive the autonomous vehicle to the destination according to the route; see also at least ¶ [0093]: autonomous vehicle 900 may include, but is not limited to, a light detection and ranging (LIDAR) system 902, a video camera 904, an inertial navigation system 906, radar sensors 908, ultrasonic sensors 910, a transceiver 912, and a computing device 914 that, while working together in combination, enable the autonomous vehicle 900 to sense the environment and navigate to the destination with reduced user input. The autonomous vehicle 900 may use information captured by the various sensors, cameras, etc. to safely drive the autonomous vehicle 900 on a route to a destination, while avoiding obstacles and obeying traffic laws; see also at least ¶¶ [0098] and [0100]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous and self-driving techniques taught by Ramanujam with the vehicle information and advertising systems disclosed by Dukach, because Ramanujam teaches at ¶ [0002] that “Autonomous vehicles offer a large number of benefits as compared to traditional automobiles” such as “autonomous vehicles may reduce traffic collisions due to the autonomous vehicle’s increased reliability and improved reaction time as compared to human drivers. Autonomous vehicles may increase roadway capacity and reduce traffic congestion. In addition, passengers that are under age, elderly, disabled, intoxicated, or otherwise impaired may benefit from traveling in autonomous vehicles.” See M.P.E.P. § 2143(I)(G).
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the autonomous and self-driving techniques taught by Ramanujam with the vehicle information and advertising systems disclosed by Dukach, because the claimed invention is merely a combination of old elements (the autonomous and self-driving techniques taught by Ramanujam and the vehicle information and advertising systems disclosed by Dukach), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 3 and 12: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
a communication circuitry to bi-directionally send and receive data files between a control server and the computing processor, the data storage device, the first plurality of sensors, the second plurality of sensors, the plurality of intelligent camera sensors, and the external video screen of the […] road vehicle (see at least ¶ [0056]: an internetwork site comprises of a computer system including one or more computers and one or more communication interfaces. The communication interfaces allows the computer system to communicate with a network of outdoor electronic displays and, over an internetwork, with customer computers; see also at least ¶ [0177]: central system 102B is connected through a computer network to a wireless transmission system 134, indicated by an image of a cellular antenna tower shown in FIG. 18. Through this wireless system the central system can communicate with the various display units and portable computing devices shown in FIG. 18. As stated above with regard to FIGS. 1 and 7, the wireless system 134 used by the central systems of various embodiments of the invention can be either a separate transmitter and/or receiver dedicated to the use of the central system or a wireless system operated by a third-party wireless data communications provider, such as a cellular phone and data network. In the embodiment of the invention indicated in FIG. 18 the wireless system 134 is of this latter type, although in other embodiments it need not be; see also at least ¶¶ [0179], [0193], and [0309], [0362]-[0363], [0376], [0403], and [0422]); and 
wherein the control server comprises executable software for tracking, monitoring, and controlling the […] road vehicle and the external video screen in real time (see at least ¶ [0213]: interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶ [0211]: selling interface allows users to purchase or bid for selected geosynchrons, as indicated by numeral 1164. It allows users to select auto-placement of messages, which if selected causes the system to automatically display messages according to user selected criteria, as indicated by numeral 1164 and 1166. The interface also allows users to upload advertisement message, including text, bitmapped, bitmapped-animations, vector-based animation, and real-time feed messages, as indicated by numerals 1170 and 1172. If the user selects real-time feed upload, the central system will download the received message content for showing on one or more of the systems displays in real time; see also at least ¶¶ [0063]-[0075], [0145]-[0146], [0165], [0167], and [0212]).

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Claims 4 and 13: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
a communication circuitry to bi-directionally send and receive data files between a control server and the computing processor, the data storage device, the first plurality of sensors, the second plurality of sensors, the plurality of intelligent camera sensors, and the external video screen of the […] road vehicle (see at least ¶ [0056]: an internetwork site comprises of a computer system including one or more computers and one or more communication interfaces. The communication interfaces allows the computer system to communicate with a network of outdoor electronic displays and, over an internetwork, with customer computers; see also at least ¶ [0177]: central system 102B is connected through a computer network to a wireless transmission system 134, indicated by an image of a cellular antenna tower shown in FIG. 18. Through this wireless system the central system can communicate with the various display units and portable computing devices shown in FIG. 18. As stated above with regard to FIGS. 1 and 7, the wireless system 134 used by the central systems of various embodiments of the invention can be either a separate transmitter and/or receiver dedicated to the use of the central system or a wireless system operated by a third-party wireless data communications provider, such as a cellular phone and data network. In the embodiment of the invention indicated in FIG. 18 the wireless system 134 is of this latter type, although in other embodiments it need not be; see also at least ¶¶ [0179], [0193], and [0309], [0362]-[0363], [0376], [0403], and [0422] [); and 
wherein the control server comprises executable software for tracking, monitoring, and controlling a plurality of […] road vehicles and external video screens in separate geographic locations in real time (see at least ¶ [0213]: interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶ [0211]: selling interface allows users to purchase or bid for selected geosynchrons, as indicated by numeral 1164. It allows users to select auto-placement of messages, which if selected causes the system to automatically display messages according to user selected criteria, as indicated by numeral 1164 and 1166. The interface also allows users to upload advertisement message, including text, bitmapped, bitmapped-animations, vector-based animation, and real-time feed messages, as indicated by numerals 1170 and 1172. If the user selects real-time feed upload, the central system will download the received message content for showing on one or more of the systems displays in real time; see also at least ¶ [0246]: the time profile control 614 shown in the geosynchron selection interface enables a user to select one or more separately weighted time periods for the set of geosynchrons to be selected. Preferably the interface allows users to select time periods by date and time, as well as by day of the week, day of the month, holidays, and other time classifications which are relevant to the placement of outdoor advertisements, such as work days, weekends, holidays, rush hour, nearness in time to a given event or one of a given class of events. In one relatively simple embodiment of the invention, a separate geosynchron is defined for each corresponding geographic zone, or “Geon”, at every successive half-hour interval. In other embodiments, more complex time schemes are used, including those that display different messages in different time slices over a given time period; see also at least ¶ [0247]: the location profile control 616 allows the user to define location criteria in multiple different ways; see also at least ¶¶ [0067]-[0075], [0145]-[0146], [0165], [0167], and [0212]).

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Claims 5 and 14: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
a communication circuitry to bi-directionally send and receive data files between a control server and the computing processor, the data storage device, the first plurality of sensors, the second plurality of sensors, the plurality of intelligent camera sensors, and the external video screen of the […] road vehicle (see at least ¶ [0056]: an internetwork site comprises of a computer system including one or more computers and one or more communication interfaces. The communication interfaces allows the computer system to communicate with a network of outdoor electronic displays and, over an internetwork, with customer computers; see also at least ¶ [0177]: central system 102B is connected through a computer network to a wireless transmission system 134, indicated by an image of a cellular antenna tower shown in FIG. 18. Through this wireless system the central system can communicate with the various display units and portable computing devices shown in FIG. 18. As stated above with regard to FIGS. 1 and 7, the wireless system 134 used by the central systems of various embodiments of the invention can be either a separate transmitter and/or receiver dedicated to the use of the central system or a wireless system operated by a third-party wireless data communications provider, such as a cellular phone and data network. In the embodiment of the invention indicated in FIG. 18 the wireless system 134 is of this latter type, although in other embodiments it need not be; see also at least ¶¶ [0179], [0193], and [0309], [0362]-[0363], [0376], [0403], and [0422]); and 
wherein the control server comprises executable software for tracking and monitoring the generated plurality of advertising impressions in real time (see at least ¶ [0213]: interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶ [0211]: selling interface allows users to purchase or bid for selected geosynchrons, as indicated by numeral 1164. It allows users to select auto-placement of messages, which if selected causes the system to automatically display messages according to user selected criteria, as indicated by numeral 1164 and 1166. The interface also allows users to upload advertisement message, including text, bitmapped, bitmapped-animations, vector-based animation, and real-time feed messages, as indicated by numerals 1170 and 1172. If the user selects real-time feed upload, the central system will download the received message content for showing on one or more of the systems displays in real time; see also at least ¶ [0040]: embodiments of the e-commerce site enables the showing of uploaded information in real time, meaning that the displays can show information within seconds of when it has been uploaded. This enables advertisements to include real time information such as latest prices, inventory situations, the latest bids in auctions, current sports, news, financial, or traffic, or weather happenings; see also at least ¶ [0063]: real time audience information derived from images taken by a given display's associated camera is used within real time (defined in this context to mean within a minute or less) to select which messages are to be shown on the given display; see also at least ¶¶ [0153] and [0309]; see also at least ¶¶ [0067]-[0075], [0145]-[0146], [0165], [0167], and [0212]).

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Claims 6 and 15: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
a communication circuitry to bi-directionally send and receive data files between a control server and the computing processor, the data storage device, the first plurality of sensors, the second plurality of sensors, the plurality of intelligent camera sensors, and the external video screen of the […] road vehicle (see at least ¶ [0056]: an internetwork site comprises of a computer system including one or more computers and one or more communication interfaces. The communication interfaces allows the computer system to communicate with a network of outdoor electronic displays and, over an internetwork, with customer computers; see also at least ¶ [0177]: central system 102B is connected through a computer network to a wireless transmission system 134, indicated by an image of a cellular antenna tower shown in FIG. 18. Through this wireless system the central system can communicate with the various display units and portable computing devices shown in FIG. 18. As stated above with regard to FIGS. 1 and 7, the wireless system 134 used by the central systems of various embodiments of the invention can be either a separate transmitter and/or receiver dedicated to the use of the central system or a wireless system operated by a third-party wireless data communications provider, such as a cellular phone and data network. In the embodiment of the invention indicated in FIG. 18 the wireless system 134 is of this latter type, although in other embodiments it need not be; see also at least ¶¶ [0179], [0193], and [0309], [0362]-[0363], [0376], [0403], and [0422]); and 
wherein the control server comprises executable software for tracking and monitoring generated pluralities of advertising impressions from a plurality of […] road vehicles in separate geographic locations in real time (see at least ¶ [0213]: interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶ [0211]: selling interface allows users to purchase or bid for selected geosynchrons, as indicated by numeral 1164. It allows users to select auto-placement of messages, which if selected causes the system to automatically display messages according to user selected criteria, as indicated by numeral 1164 and 1166. The interface also allows users to upload advertisement message, including text, bitmapped, bitmapped-animations, vector-based animation, and real-time feed messages, as indicated by numerals 1170 and 1172. If the user selects real-time feed upload, the central system will download the received message content for showing on one or more of the systems displays in real time; see also at least ¶ [0040]: embodiments of the e-commerce site enables the showing of uploaded information in real time, meaning that the displays can show information within seconds of when it has been uploaded. This enables advertisements to include real time information such as latest prices, inventory situations, the latest bids in auctions, current sports, news, financial, or traffic, or weather happenings; see also at least ¶ [0063]: real time audience information derived from images taken by a given display's associated camera is used within real time (defined in this context to mean within a minute or less) to select which messages are to be shown on the given display; see also at least ¶¶ [0153], [0246], and [0309]; see also at least ¶¶ [0067]-[0075], [0145]-[0146], [0165], [0167], and [0212]).

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Claims 7 and 16: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
a communication circuitry to bi-directionally send and receive data files between a control server and the computing processor, the data storage device, the first plurality of sensors, the second plurality of sensors, the plurality of intelligent camera sensors, and the external video screen of the […] road vehicle (see at least ¶ [0056]: an internetwork site comprises of a computer system including one or more computers and one or more communication interfaces. The communication interfaces allows the computer system to communicate with a network of outdoor electronic displays and, over an internetwork, with customer computers; see also at least ¶ [0177]: central system 102B is connected through a computer network to a wireless transmission system 134, indicated by an image of a cellular antenna tower shown in FIG. 18. Through this wireless system the central system can communicate with the various display units and portable computing devices shown in FIG. 18. As stated above with regard to FIGS. 1 and 7, the wireless system 134 used by the central systems of various embodiments of the invention can be either a separate transmitter and/or receiver dedicated to the use of the central system or a wireless system operated by a third-party wireless data communications provider, such as a cellular phone and data network. In the embodiment of the invention indicated in FIG. 18 the wireless system 134 is of this latter type, although in other embodiments it need not be; see also at least ¶¶ [0179], [0193], and [0309], [0362]-[0363], [0376], [0403], and [0422]); and 
wherein the control server comprises executable software for tracking, monitoring, and controlling the […] vehicles and the external video screen in real time, wherein the control server software can configure the advertising displayed on the external video screen in real-time based on the geographic location of the […] vehicle (see at least ¶ [0213]: interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶ [0211]: selling interface allows users to purchase or bid for selected geosynchrons, as indicated by numeral 1164. It allows users to select auto-placement of messages, which if selected causes the system to automatically display messages according to user selected criteria, as indicated by numeral 1164 and 1166. The interface also allows users to upload advertisement message, including text, bitmapped, bitmapped-animations, vector-based animation, and real-time feed messages, as indicated by numerals 1170 and 1172. If the user selects real-time feed upload, the central system will download the received message content for showing on one or more of the systems displays in real time; see also at least ¶ [0246]: the time profile control 614 shown in the geosynchron selection interface enables a user to select one or more separately weighted time periods for the set of geosynchrons to be selected. Preferably the interface allows users to select time periods by date and time, as well as by day of the week, day of the month, holidays, and other time classifications which are relevant to the placement of outdoor advertisements, such as work days, weekends, holidays, rush hour, nearness in time to a given event or one of a given class of events. In one relatively simple embodiment of the invention, a separate geosynchron is defined for each corresponding geographic zone, or “Geon”, at every successive half-hour interval. In other embodiments, more complex time schemes are used, including those that display different messages in different time slices over a given time period; see also at least ¶ [0247]: the location profile control 616 allows the user to define location criteria in multiple different ways; see also at least ¶¶ [0067]-[0075], [0145]-[0146], [0165], [0167], and [0212]).

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Claims 8 and 17: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
a communication circuitry to bi-directionally send and receive data files between a control server and the computing processor, the data storage device, the first plurality of sensors, the second plurality of sensors, the plurality of intelligent camera sensors, and the external video screen of the […] road vehicle (see at least ¶ [0056]: an internetwork site comprises of a computer system including one or more computers and one or more communication interfaces. The communication interfaces allows the computer system to communicate with a network of outdoor electronic displays and, over an internetwork, with customer computers; see also at least ¶ [0177]: central system 102B is connected through a computer network to a wireless transmission system 134, indicated by an image of a cellular antenna tower shown in FIG. 18. Through this wireless system the central system can communicate with the various display units and portable computing devices shown in FIG. 18. As stated above with regard to FIGS. 1 and 7, the wireless system 134 used by the central systems of various embodiments of the invention can be either a separate transmitter and/or receiver dedicated to the use of the central system or a wireless system operated by a third-party wireless data communications provider, such as a cellular phone and data network. In the embodiment of the invention indicated in FIG. 18 the wireless system 134 is of this latter type, although in other embodiments it need not be; see also at least ¶¶ [0179], [0193], and [0309], [0362]-[0363], [0376], [0403], and [0422]); 
wherein the control server comprises executable software for tracking and monitoring the generated plurality of advertising impressions in real time (see at least ¶ [0213]: interface also allows users to track the showing of messages in purchased geosynchrons, as indicated in numeral 1178, and it allows them to track the showing of auto-placement messages, as indicated in numeral 1180. This informs them of when and where given messages have been shown, the cost associated with such display, and in some embodiments information about the actual audience for the display, such as one or more images taken from the display at the time a message was shown indicated the area in which people could see the display or information which has been derived from such images by used of machine vision; see also at least ¶ [0211]: selling interface allows users to purchase or bid for selected geosynchrons, as indicated by numeral 1164. It allows users to select auto-placement of messages, which if selected causes the system to automatically display messages according to user selected criteria, as indicated by numeral 1164 and 1166. The interface also allows users to upload advertisement message, including text, bitmapped, bitmapped-animations, vector-based animation, and real-time feed messages, as indicated by numerals 1170 and 1172. If the user selects real-time feed upload, the central system will download the received message content for showing on one or more of the systems displays in real time; see also at least ¶ [0246]: the time profile control 614 shown in the geosynchron selection interface enables a user to select one or more separately weighted time periods for the set of geosynchrons to be selected. Preferably the interface allows users to select time periods by date and time, as well as by day of the week, day of the month, holidays, and other time classifications which are relevant to the placement of outdoor advertisements, such as work days, weekends, holidays, rush hour, nearness in time to a given event or one of a given class of events. In one relatively simple embodiment of the invention, a separate geosynchron is defined for each corresponding geographic zone, or “Geon”, at every successive half-hour interval. In other embodiments, more complex time schemes are used, including those that display different messages in different time slices over a given time period; see also at least ¶ [0247]: the location profile control 616 allows the user to define location criteria in multiple different ways; see also at least ¶¶ [0067]-[0075], [0145]-[0146], [0165], [0167], and [0212]); and 

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
Dukach also does not explicitly disclose, but Ramanujam, as shown, teaches the following limitations:
further wherein the control server software analyses the advertising impressions to generate optimal routes for the self-driving vehicle (see at least ¶ [0024]: the autonomous vehicle may use real-time traffic information when selecting the route, thereby reducing the amount of time to travel between the starting location and the destination; see also at least ¶ [0045]: the route may be optimized using real-time traffic information to reduce a driving time and/or distance when driving from the starting location to the destination. Traffic represents vehicles that receive impressions from the external display taught by Dukach as modified by Ramanujam).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Claims 9 and 18: The combination of Dukach and Ramanujam the limitations as shown in the rejection above. Further, Dukach, as shown, discloses the following limitations:
wherein the […] road vehicle comprises a land wheeled vehicle selected from the group consisting of: carts, all-terrain vehicles, cars, trucks, platform trucks, flatbed trucks, semi-trailer trucks, buses, minivans, cargo vans, and panel vans (see at least ¶ [0140]: the vehicle associated with a mobile unit need not be a taxi. In fact, it could include buses, trains, trucks, privately owned passenger cars, boats, airplanes, blimps, and virtually any other type of vehicle; see also at least ¶ [0062]).

As noted above, Dukach does not explicitly disclose that the vehicles discussed therein are autonomous vehicles, that its vehicles are self-driving, and that the executable software controls the driving functions of the self-driving road vehicle. However, Ramanujam teaches these features (see at least ¶¶ [0013], [0098], [0100], and [0109]-[0111]).
The rationales to modify/combine the teachings of Dukach to include the teachings of Ramanujam are presented above regarding claims 1, 2, and 11 and incorporated herein.

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered but are not persuasive.
Applicant argues that Dukach does not disclose the features added to the independent claims. Examiner disagrees, because Dukach discloses these features as shown above in the revised rejections under § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to targeted advertising to vehicles.
Shende (“Analysis of research in consumer behavior of automobile passenger car customer.” International Journal of Scientific and Research Publications 4.2 (2014): 1-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622